Exhibit10.5

 

American Science & Engineering, Inc.

Change in Control & Severance Benefit Agreement

 

This is a SEVERANCE BENEFIT & CHANGE IN CONTROL Agreement (the “Agreement”)
entered into between American Science & Engineering, Inc. (the “Company”, which
term shall include any successor by merger, consolidation, sale of substantially
all of the Company’s assets or otherwise) and
                                      (“Executive”) effective as of the 29th day
of July, 2008 (the “Effective Date”).

 

1.       Purpose of this Agreement.  The Company hereby agrees to provide
severance and change in control benefits to Executive on the terms and
conditions set forth in this Agreement.  These benefits are in lieu of any
benefits that would otherwise be payable to Executive under the severance pay
plan, if any, maintained by the Company for the benefit of senior executives or
other Company employees, or by statute.  This severance agreement does not
represent an employment contract for any definite term or period, which means
that either Executive or the Company can terminate Executive’s employment at any
time, for any reason or no reason, and with or without notice.

 

2.       Term of Agreement.  The Agreement shall become effective on the
Effective Date and shall terminate on July 29, 2011; provided that this
Agreement shall automatically be extended for successive one year terms unless
the Board provides Executive with written notice to the contrary at least thirty
(30) days before the date the Agreement would otherwise be so extended.  Such
notice, in the sole discretion of the Board, may provide that the term will not
be extended in the future, and/or that there shall be no further automatic
extensions of the Term.

 

3.       Definitions. The following terms as used in this Agreement shall have
the following meanings:

 

(a)           “Affected Award” means each Stock-Based Award held by Executive
immediately prior to a Change in Control Qualifying Termination.

 

(b)           “Affiliate” means any business entity in which the Company holds,
directly or indirectly, an equity, profits, or voting interest of 30% or more,
and includes any subsidiary.

 

(c)           “Base Salary” means (i) the highest annual rate of base salary
payable to Executive by the Company during the one-year period ending on
Executive’s Date of Termination or (ii) the highest annual rate of base salary
payable to Executive by the Company during the one-year period ending on the
Change of Control, whichever is higher.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Cause” means, for purposes of this Agreement, as determined by
the Board in its reasonable judgment: (i) Executive’s failure to perform (other
than by reason of disability), or material negligence in the performance of, his
duties and responsibilities to the Company or any of its Affiliates;
(ii) material breach by Executive of any provision of this Agreement or any
other agreement with the Company or any of its Affiliates; (iii) other conduct
by Executive that could be harmful to the business, interests or reputation of
the Company or any of its Affiliates; (iv) fraud, embezzlement or other material
dishonesty by Executive with respect to the Company or any of its Affiliates, or
(v) Executive’s conviction of, or pleading no contest to, any felony or other
crime involving moral turpitude, or (vi) a breach of any
confidentiality/non-competition/non-solicitation agreement. With respect to a
breach of (i), (ii), (iii) or (vi), Executive shall be given thirty (30) days,
after written notice of such breach, to cure a breach to the reasonable
satisfaction of the Company.

 

(f)            “Change in Control” means the occurrence hereafter of any of the
following:

 

(i)            any Person, other than the Company or an Affiliate, becomes a
beneficial owner (within the meaning of Rule 13d-3, as amended, as promulgated
under the Exchange Act), directly or indirectly, in one or a series of
transactions, of securities representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities;

 

(ii)           the stockholders of the Company approve a merger or consolidation
of the Company with any other Person, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power

 

--------------------------------------------------------------------------------


 

of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

 

(iii)          there occurs a closing of a sale or other disposition by the
Company of all or substantially all of the assets of the Company;

 

(iv)          Incumbent Directors cease for any reason to constitute at least a
majority of the Board; provided, that any individual who becomes a member of the
Board subsequent to the date hereof, whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors shall
be treated as an Incumbent Director unless he or she assumed office as a result
of an actual or threatened election contest with respect to the election or
removal of directors; or

 

(v) a complete liquidation or dissolution of the Company

 

provided, that if any payment or benefit payable hereunder upon or following a
Change in Control (as defined herein) would be required to comply with the
limitations of Section 409A(a)(2)(A)(v) of the Code and the guidance thereunder
in order to avoid an additional tax under Section 409A of the Code, such payment
or benefit shall be made only if such Change in Control constitutes a change in
ownership or control of the Company, or a change in ownership of the Company’s
assets, described in IRS Notice 2005-1 or any successor guidance.

 

(g)           “Change in Control Qualifying Termination” means a termination of
employment if, during the period of twenty-four (24) months following a Change
in Control either the employment of Executive is terminated by the Employer for
any reason other than for Cause, or Executive terminates his or her employment
with the Employer for “Good Reason” (as defined in Section 3(l) below).

 

(h)           “Client” means any Person who is, or within the preceding eighteen
(18) months was, a client, customer or portfolio company of the Company or any
of its Affiliates.

 

(i)            “Code” means the Internal Revenue Code.

 

(j)            “Company” means American Science & Engineering, Inc.

 

(k)           “Date of Termination” means the date on which Executive’s
employment terminates.

 

(l)            “Good Reason” means (i) any action by the Company which results
in a material adverse change in Executive’s position, title, reporting
relationship, authority, duties or responsibilities as in effect immediately
prior to the Change in Control; provided, however, that a sale or transfer of
less than all or substantially all of the business of the Company or any of its
subsidiaries or other reduction of less than all or substantially all of its
business or that of its subsidiaries, or the fact that the Company has become a
subsidiary of another company or that the securities of the Company are no
longer publicly traded, shall not be taken into account when determining whether
a material adverse change in Executive’s authority, duties or responsibilities
has occurred; (ii) any reduction in Executive’s rate of annual base salary for
any fiscal year to less than the greater of 100% of the rate of annual base
salary payable to him or her in the completed fiscal year immediately preceding
the Change in Control or 100% of the rate at which annual base salary was
payable to Executive immediately prior to such reduction, (iii) any adverse
change in Executive’s annual bonus opportunity, taking into account both the
maximum earnable bonus and the targets on which the bonus is based, (iv) the
failure to provide Executive participation in an incentive plan tied to the
long-term growth in the value of the Company, which plan, whether equity- or
cash-based, provided Executive with a comparable financial opportunity to that
provided to Executive under the Company’s equity-based plan immediately prior to
the Change in Control, but excluding an isolated, insubstantial and inadvertent
reduction of annual base salary or annual bonus opportunity which is not taken
in bad faith and which is remedied by the Employer within five (5) business days
after receipt of notice thereof given by Executive; (v) any failure of the
Company to continue or cause to be continued in effect any retirement, life,
medical, dental, disability, accidental death or travel insurance plan in which
Executive was participating immediately prior to the Change in Control unless
the Company provides Executive with a plan or plans that provide at least
substantially equivalent benefits (as to extent of coverage and as to employee
cost), or the taking of any action by the Employer that would adversely effect
Executive’s participation in or materially reduce Executive’s benefits under any
such plan or deprive Executive of any material fringe benefit or perquisite
enjoyed by Executive immediately prior to the Change in Control, other than an
isolated, insubstantial and inadvertent failure not in bad faith and which is
remedied by the Employer within five (5) business days after receipt of notice
thereof given by Executive; or (vi) the Company requires Executive to be based
at any office or location that is more than twenty-five (25) miles distant from
Executive’s base office or work location immediately prior to the Change in
Control, except if such new location is closer to Executive’s residence at the
time such requirement is imposed

 

(m)          “Incumbent Directors” mean individuals who, as of the date of this
Agreement, constituted the Board.

 

--------------------------------------------------------------------------------


 

(n)           “Non-Competition Period” means the period while Executive is
employed by the Company and for one year after Executive’s employment
terminates, except in cases of Change in Control Qualifying Terminations”.

 

(o)           “Outstanding Company Common Stock” means the outstanding shares of
common stock of the Company.

 

(p)           “Outstanding Company Voting Securities” means the outstanding
voting securities of the Company entitled to vote generally in the election of
directors.

 

(q)           “Person” means any individual, entity or other person, including a
group within the meaning of Sections 13(d) or 14(d)(2) of the Securities
Exchange Act of 1934.

 

(r)            “Qualifying Termination” means either (a) a termination of
Executive’s employment by the Employer for any reason other than for Cause,
(b) the Executive terminates his or her employment with the Employer for “Good
Reason” (as defined in Section 3(l) above), or (c) the Executive dies.

 

(s)           “Short Term Incentive” means payments made pursuant to the
Company’s short-term incentive plan.

 

(t)            “Stock-Based Award” means any option, stock appreciation right,
restricted stock or restricted stock unit granted by the Company to Executive
pursuant to the Company’s 2005 Equity & Incentive Plan or any successor plan or
agreement, or any other equity compensation plan or agreement previously adopted
by the Board of Directors of the Company in which Executive participated.

 

4.   Change in Control Severance Benefits

 

(a)           Executive agrees that once any Person other than the Company, a
direct or indirect subsidiary of the Company, or an employee benefit plan of the
Company or any such subsidiary begins a tender or exchange offer or a
solicitation of proxies from the Company’s security holders or takes other
actions to effect a “Change in Control,” as hereinafter defined, Executive will
not voluntarily terminate his or her employment with the Company (or its
Affiliates) until such Person has abandoned or terminated such efforts to effect
a Change in Control or until a Change in Control has occurred.  In the event
that Executive voluntarily terminates his or her employment prior to the Change
in Control, he/she will not be entitled to any payments or benefits under this
Agreement or any severance pay plan, if any, of the Company.

 

(b)           In the case of a Change in Control Qualifying Termination, then
Executive shall receive the following payments and benefits, subject to the
limitation set forth in Section 6:

 

(i)  Accrued Salary.  The Company shall pay to Executive in a single cash lump
sum, within ten (10) days following the date of termination, the sum of (1) all
salary and commissions earned by Executive as of the date of termination but not
yet paid and (2) Executive’s accrued bonuses and accrued vacation earned through
the date of termination. In addition, the Company shall pay to Executive in cash
within five (5) business days of the date of termination, reimbursement for any
unpaid, valid business expenses that are approvable in accordance with Company
policy.

 

(ii)  Severance Pay.  The Company shall pay to Executive in a single lump sum,
within sixty (60) calendar days of the date of termination, an amount equal to
two times the sum of Executive’s annualized Base Salary plus the target Short
Term Incentive amount.

 

(iii)  COBRA Premiums.  The Company shall pay 100% of the premium toward COBRA
coverage for Executive, Executive’s spouse and his qualifying dependents, for a
period of eighteen (18) months following the Date of Termination. 
Notwithstanding the foregoing provisions of this subsection, if Executive
becomes employed by another employer and is eligible for medical, dental or life
insurance coverage that is substantially equivalent (as to extent of coverage
and as to employee cost) to the coverage of the same type that he or she were
entitled to receive under this subsection, the Employer’s obligation to
Executive and his or her dependents under this subsection shall cease with
respect to that type of coverage.  In addition, in the event that the Company is
unable to provide COBRA to Executive as provided herein, Company will pay to
Executive an equivalent amount in reimbursement for medical insurance (of
equivalent benefits and cost) premiums paid by Executive. 

 

(iv)  Stock-Based Awards.

 

(1)           To the extent not already vested and exercisable, each Affected
Award shall become fully vested and exercisable upon the occurrence of the
Change in Control Qualifying Termination.  In the event Executive holds an
Affected Award requiring exercise, the Company shall give Executive adequate
notice and opportunity to exercise the Affected Award.  Notwithstanding the
foregoing, to the extent permitted by the equity plan under which the
Stock-Based Award was granted, nothing in

 

--------------------------------------------------------------------------------


 

this Agreement shall preclude the Company from accelerating the vesting and
exercisability of an Affected Award to an earlier period, and terminating
unexercised awards as provided under the equity plan.

 

(2)           Notwithstanding the provisions of this Section 4 to the contrary,
if a Stock-Based Award held by Executive is not assumed or replaced, or to be
assumed or replaced, upon a Change in Control, each Stock-Based Award held by
such Executive, whether or not he or she has experienced a Qualifying
Termination, shall become fully vested and exercisable, effective immediately
prior to the Change in Control.

 

(v) Additional Discretionary Payments.  The Company may make an additional cash
or stock settlement at the sole discretion of the Board.

 

5.       Severance Benefits.   In the case of a Qualifying Termination that is
not a Change in Control Qualifying Termination, then Executive shall receive the
following payments and benefits, subject to the limitation set forth in
Section 6:

 

(a)           Accrued Salary.  The Company shall pay to Executive in a single
cash lump sum, within ten (10) days following the date of termination, the sum
of (i) all salary and commissions earned by Executive as of the date of
termination but not yet paid and (ii) Executive’s accrued bonuses and accrued
vacation earned through the date of termination.   In addition, the Company
shall pay to Executive in cash within five (5) business days of the date of
termination, reimbursement for any unpaid, valid business expenses that are
approvable in accordance with Company policy.

 

(b)           Severance Pay.  The Company shall pay to Executive in a single
lump sum, within sixty (60) calendar days of the date of termination, an amount
equal to one times the Executive’s annualized Base Salary.

 

(c)           COBRA Premiums.  The Company shall pay 100% of the premium toward
COBRA coverage for Executive, Executive’s spouse and his qualifying dependents,
for a period of one (1) year following the date of employment termination. 
Notwithstanding the foregoing provisions of this subsection, if Executive
becomes employed by another employer and is eligible for medical, dental or life
insurance coverage that is substantially equivalent (as to extent of coverage
and as to employee cost) to the coverage of the same type that he or she were
entitled to receive under this subsection, the Employer’s obligation to
Executive and his or her dependents under this subsection shall cease with
respect to that type of coverage.

 

6.       Limitation on Payments.  If any payments pursuant to the Agreement
would be subject to tax under Section 4999 of the Internal Revenue Code (the
“Payments”), then Executive shall receive either (i) the full Payments or
(ii) such lesser amount of the Payment which would result in no portion of such
Payments being subject to the Section 4999 tax, whichever yields the greatest
net amount to Executive on an after-tax basis (applying the then highest
aggregate marginal tax rates).  If a reduction of the Payments is required
pursuant to subpart (ii), then Executive will be permitted to request which
component items of the Payment will be reduced provided, however, that Executive
must provide to the Company in writing his/her request within the reasonable
time period established by the Company and the Company must in its discretion
consent to such request (or else the Company shall make its own determinations
with respect to which Payment items are to be reduced).  The Company may elect
to contest at its expense any initial IRS determination with respect to an
Executive.  Executive shall cooperate reasonably with the Company in any effort
by the Company to contest an IRS determination under this paragraph, including
by the making of such filings and appeals as the Company may reasonably require,
but nothing herein shall be construed as requiring Executive to bear any cost or
expense of such a contest or in connection therewith to compromise any tax item
(including without limitation any deduction or credit) other than the
Section 4999 tax and related interest and penalties, if any, that are the
subject of the contested IRS determination.  In the event of any underpayment or
overpayment under this Agreement, as determined by the nationally recognized
accounting firm, the amount of such underpayment or overpayment shall be
promptly paid to Executive or refunded to the Company, as the case may be, with
interest at 120% of the applicable Federal rate provided for in
Section 7872(f)(2) of the Internal Revenue Code.

 

All tax determinations under this Section 6 shall be made at the Company’s
expense by a nationally recognized accounting firm selected by the Company in
its reasonable discretion.  Any good faith determinations of this accounting
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

7.       Noncompetition.  During the Non-Competition Period, Executive shall
not, directly or indirectly, whether as owner, partner, investor (nothing
contained in this Agreement, however, shall prevent Executive from passive
ownership of two percent (2%) or less of the voting stock of any publicly traded
company (other than the Company)), consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates within the United
States or in any country in which the Company or any of its Affiliates is then
doing business. Specifically, but without limiting the foregoing, Executive
agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially

 

--------------------------------------------------------------------------------


 

competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during Executive’s employment.
Executive further agrees that while Executive is employed by the Company and
during the Non-Competition Period, Executive will not hire or attempt to hire
any employee of the Company or any of its Affiliates, assist in such hiring by
any Person, encourage any such employee to terminate his or her relationship
with the Company or any of its Affiliates, or solicit or encourage any customer
or vendor of the Company or any of its Affiliates to terminate or diminish its
relationship with them, or, in the case of a customer, to conduct with any
Person any business or activity which such customer conducts or could conduct
with the Company or any of its Affiliates.

 

8.       Payment Obligations Absolute.  Upon a Change in Control Qualifying
Termination or a Qualifying Termination, the Company’s obligations to pay the
benefits described in Section 4 (or the benefits described in Section 5 for a
Qualifying Termination) shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any
Affiliate may have against any Executive; provided, however, that the Company
may delay the payment of any amounts due hereunder for six months following
termination of Executive’s employment with the Company if necessary to comply
with the “specified employee” rules pursuant to Section 409A of the Code.  In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of the Agreement and, except as otherwise provided in Section 7, in
no event shall the amount of any payment hereunder be reduced by any
compensation earned by Executive as a result of employment by another employer.

 

9.       Amendment.  This Agreement may be amended or modified only by a written
instrument signed by Executive and by an expressly authorized representative of
the Company.

 

10.     Withholding.  All payments and benefits hereunder shall be subject to
reduction for applicable tax withholdings.

 

11.     Indemnification.  The Company agrees to pay all costs and expenses
(including without limitation fees and expenses of counsel) incurred by any
Executive in connection with efforts to enforce his or her rights under this
Agreement and will indemnify and hold harmless any Executive from and against
any damages, liabilities and expenses (including without limitation fees and
expenses of counsel) incurred by Executive in connection with any litigation or
threatened litigation, including any regulatory proceedings, arising out of the
making, performance or enforcement of this Agreement.

 

12.     Source of Payment.  Nothing herein shall be construed as establishing a
trust or as requiring the Company to set aside funds to meet its obligations
hereunder.  Notwithstanding the foregoing, if the Board in its discretion so
determines, the Company may establish a so-called “rabbi trust” or similar
arrangement to assist it in meeting any such obligations that it may have.

 

13.     Required Release and Non-Disparagement.  The Company’s obligation to
provide severance pay and other benefits under this Agreement, however, is
subject (a) to Executive’s signing in a timely manner a release of claims in
favor of the Company in the form to be provided by the Company (the “Release”)
and of Executive not revoking the Release in a timely manner thereafter; and (b)
to Executive’s meeting in full his or her obligations under any other agreements
in effect between you and the Company. You agree to not make any oral or written
communication to any person or entity which has the effect of damaging the
reputation of, or otherwise working in any way to the detriment of, AS&E, its
officers, directors or management. You also acknowledge your continuing
responsibility to honor the non-compete and non-solicitation obligations
previously undertaken by you for a period of one year from the Termination Date.

 

14.     Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to Executive at his last
known address on the books of the Company or, in the case of the Company, at its
principal place of business, attention of the President, or to such other
address as either party may specify by notice to the other actually received.

 

15.     Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of
Executive’s severance from employment with the Company and its Affiliates,
including any prior Change in Control & Severance Benefit Agreement with the
Company.

 

16.     Severability.  Each provision of this Agreement shall be considered
severable such that if any one provision or clause conflicts with existing or
future applicable law, or may not be given full effect because of such law, this
shall not affect any other provision of the Agreement which, consistent with
such law, shall remain in full force and effect.  All surviving clauses shall be
construed so as to effectuate the purpose and intent of the parties.

 

17.     Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

 

--------------------------------------------------------------------------------


 

18.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

19.     Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflicts of laws
principles.

 

 

EXECUTIVE

 

AMERICAN SCIENCE & ENGINEERING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------